Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered January 7, 1992, convicting him of murder in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 460.15 [5]).
Further, any prejudice to the defendant which might have arisen due to the brief mention of uncharged criminal activity which was elicited on cross examination was alleviated when *686the court sustained an objection and took prompt curative action (see, People v Smith, 181 AD2d 701, 702; People v Santiago, 52 NY2d 865, 866; People v Ashwal, 39 NY2d 105, 111). There is no reason to doubt that the clear and immediate curative instructions were followed by the jury (see, People v Lopez, 100 AD2d 555, 556).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Balletta, J. P., O’Brien, Thompson and Hart, JJ., concur.